Citation Nr: 1129817	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  06-31 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased disability evaluation for the Veteran's chronic ulcerative colitis and cholecystectomy residuals, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased disability evaluation for the Veteran's multiple joint polyarthralgia, currently evaluated as 20 percent disabling.

3. Entitlement to a total rating for compensation purposes based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from October 1982 to April 1995.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Atlanta, Georgia, Regional Office (RO) which denied increased disability evaluations for both the Veteran's chronic ulcerative colitis and cholecystectomy residuals and her multiple joint polyarthralgia.  In May 2005, the RO denied service connection for major depression.  In December 2009, the Board noted the United States Court of Appeals for Veterans Claims' (Court) decision in Rice v. Shinseki, 22 Vet. App. 447 (2009); recharacterized the issues on appeal to include entitlement to a total rating for compensation purposes based on individual unemployability (TDIU); and remanded the Veteran's appeal to the RO, via the Appeals Management Center (AMC), for additional action.  

In November 2010, the AMC granted service connection for a mood disorder and hypersomnia; assigned a 50 percent evaluation for that disability; and effectuated the award as of March 7, 2005.  

This appeal is REMANDED to the RO via the AMC in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on her part.  



REMAND

The report of an April 2010 VA intestinal examination for compensation purposes notes that the Veteran underwent a February 22, 2010, colonoscopy at the Digestive Disorders Endoscopy Center.  Clinical documentation of the cited evaluation is not of record.  

A February 2011 addendum to an April 2010 VA psychiatric examination for compensation purposes indicates that:

While it is probable that her physical and mental health have continued to decline in the almost 1 year since her Mental Health Disorders Evaluation, it may no longer be the case that she can even maintain minimal employment.  ...  Veteran did see a therapist and psychiatrist in December 2010 and her GAF score remained at 55 which is where it was at her Mental Disorder Evaluation.  Her medications were again changed at her December 2010 psychiatry appointment in an attempt to better control her symptoms.  It is likely that because her medication is still being adjusted, her symptoms are still not well controlled.  In my opinion, it is reasonable to assume that her symptoms are still significantly severe enough to warrant the Veteran being unable to maintain gainful employment until such time that her symptoms are well controlled through medication and therapy.  

Clinical documentation of the cited December 2010 VA psychiatric treatment is not of record.  Indeed, the record contains no VA clinical documentation dated after March 25, 2010.  The VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The February 2011 addendum directs that "it is probable that [the Veteran's] physical and mental health have continued to decline" since the April 2010 VA examinations for compensation purposes.  In addition, the Veteran has also asserted that she is entitled to TDIU based on her polyarthralgia and ulcerative colitis.  The VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board finds that further VA examination would be helpful in resolving the appropriate evaluations for the Veteran's service-connected intestinal, orthopedic and psychiatric disabilities and her entitlement to a TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she provide information as to all treatment of her service-connected ulcerative colitis, polyarthralgia, and psychiatric disabilities, particularly since January 2010.  Upon receipt of the requested information and the appropriate releases, contact the Digestive Disorders Endoscopy Center and all other identified health care providers and request that they forward copies of all available clinical documentation, not already of record, for incorporation into the record.  If such records are not ultimately obtained, the Veteran must be notified pursuant to 38 C.F.R. § 3.159(e) (2010).  

2.  Associate with the claims folders all relevant VA clinical documentation not already of record, including that pertaining to treatment of the Veteran after March 25, 2010.  

3.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the current nature and severity of her service-connected ulcerative colitis with cholecystectomy residuals, multiple joint polyarthralgia, and mood disorder and hypersomnia.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

In addition to providing an assessment concerning the severity of the polyarthralgia, the examiner should specifically opine as to whether the polyarthralgia results in any of the following:  definite impairment of health objectively supported by examination findings, incapacitating exacerbations occurring three or more times per year, or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.  

The examiner or examiners should advance an opinion as to the impact of the Veteran's service-connected disabilities upon her vocational pursuits.  The examiner(s) should opine as to whether the Veteran is unable to obtain or maintain substantially gainful employment due to her service-connected disabilities, including medications taken therefore (alone or in combination) without regard to her non-service connected disabilities or age.  In providing such an opinion, the examiner should keep in mind that part-time employment may not necessarily equate to gainful employment.

Send the claims folders to the examiner or examiners for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  The examiner or examiners are requested to provide a rationale for all stated opinions.  

4.  Then readjudicate the issues of the Veteran's entitlement to both increased evaluations for her ulcerative colitis and cholecystectomy residuals and her multiple joint polyarthralgia and a TDIU.  If the benefits sought on appeal remain denied, the Veteran and her accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board.  

The Veteran is free to submit additional evidence and argument while the case is in remand status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

